UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7559


UNITED STATES OF AMERICA,

                       Plaintiff - Appellee,

          v.

KENYATTA SYKES,

                       Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. James C. Fox, Senior
District Judge. (4:09-cr-00015-F-1)


Submitted:   January 15, 2015             Decided:   January 21, 2015


Before WILKINSON and NIEMEYER, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kenyatta Sykes, Appellant Pro Se. S. Katherine Burnette, Joshua
Bryan Royster, OFFICE OF THE UNITED STATES ATTORNEY, Stephen
Aubrey West, Assistant United States Attorney, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Kenyatta   Sykes   appeals   from   the   district   court’s

October 6, 2014 orders denying his letter motions and motions

for reconsideration and for other relief and its October 7, 2014

order adjudicating his motion to amend a prior reconsideration

motion and for other relief.     On appeal, we confine our review

to the issues raised in the Appellant’s brief.       See 4th Cir. R.

34(b).   Because Sykes’ informal brief does not challenge the

basis for the district court’s dispositions, Sykes has forfeited

appellate review of the court’s orders. *     Accordingly, we affirm

the district court’s orders.      We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                               AFFIRMED




     *
       In his informal brief, Sykes challenges the district
court’s September 11, 2014 order denying his motion for
reduction of sentence.    To the extent Sykes seeks appellate
review of that order, we may not review it because Sykes did not
designate the order as an order for which he sought appellate
review in his notice of appeal.       See Jackson v. Lightsey,
___ F.3d ___, No. 13-7291, slip op. at 10-14 (4th Cir. Dec. 18,
2014).



                                 2